Citation Nr: 0321770	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury.

2.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

In May 1973, the veteran's claim for service connection for 
residuals of a left leg injury was denied because he failed 
to report for a VA examination.  In May 1990, his claims for 
service connection for residuals of a left leg injury and a 
back disorder were denied because he failed to submit 
requested information.

In 1996, the veteran submitted an application to reopen the 
claims for service connection for residuals of a left leg 
injury and a low back disorder.  This appeal came to the 
Board of Veterans' Appeals (Board) from a July 1996 RO rating 
decision that denied the claims as not well grounded.

In February 2001, the Board determined that the claims for 
service connection for residuals of a left leg injury and a 
low back disorder would be adjudicated on a de novo basis 
because the claims had never been adjudicated on the merits.  
At that time, the case was remanded to the RO for additional 
action.  In a May 2003 RO rating decision, service connection 
for residuals of a left leg injury and a low back disorder 
was denied.


FINDINGS OF FACT

1.  Residuals of a left leg injury are not demonstrated in 
service or after service.

2.  A low back disorder is not demonstrated in service or 
after service.


CONCLUSIONS OF LAW

1.  Residuals of a left leg injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.655 (2002).

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for residuals of a left leg 
injury and a low back disorder, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran was scheduled for VA examination to determine the 
nature and extent of any residuals of a left leg injury 
and/or low back disorder, and he failed to report for the 
scheduled examination.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  In 2001, the RO sent the veteran a 
letter notifying him of the evidence needed to substantiate 
his claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  In a February 2003 letter, the RO asked the veteran 
to submit evidence of treatment and/or evaluations for the 
claim conditions.  

Under the circumstances, and for the reasons noted below, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his 
claims and that there is no prejudice to him by appellate 
consideration of the claims at this time without providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from April 1968 to April 1970.

Service medical records do not show the presence of a left 
leg injury or a low back disorder.  In April 1970, the 
veteran underwent a medical examination for separation from 
service and a low back or left leg condition was not found.

Service documents reveal that the veteran was transferred to 
the Tripler General Hospital in January 1970 for further 
treatment.  Reports of the veteran's treatment at this 
hospital are not in the service medical records, and attempts 
to obtain medical reports of this treatment from the National 
Personnel Records Center (NPRC) and the service department 
have been unsuccessful.

VA medical records show that the veteran was treated and 
evaluated on various dates from the 1980's to 2002.  The 
reports of this treatment and evaluations do not show the 
presence of a left leg injury or a low back disorder.

VA documents show that the veteran failed to report for a VA 
scheduled examination in May 2003.  This examination had been 
requested pursuant to the February 2001 Board remand to 
determine the nature and extent of any low back disorder 
and/or left leg disability. 

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).

The available service medical records do not show that the 
veteran was treated for residuals of a left leg injury, and 
attempts to obtain additional service medical records from 
the NPRC and service department were unsuccessful.  Nor do 
these records reveal the presence of a low back condition.  
The report of his medical examination in April 1970 is 
negative for these conditions.

The post service medical records do not demonstrate the 
presence of the claimed conditions.  In the absence of 
evidence demonstrating the presence of a claimed condition, 
service connection is not warranted for such a condition as 
noted in the above noted legal and regulatory criteria.

The evidence shows that the veteran failed to report for a VA 
examination in May 2003 scheduled pursuant to the February 
2001 Board remand to determine the nature and extent of the 
claimed disorders.  The veteran has an obligation to 
cooperate, when required, in the development of evidence 
pertaining to his claims.  The duty to assist is not a one-
way street, nor is it a blind alley.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Olson v. Principi, 3 Vet. App. 480 
(1992).

Statements from the veteran are to the effect that he 
sustained an injury or injuries in service that caused a left 
leg disability and a low back disorder, but these statements 
are not supported by any competent evidence.  The veteran's 
statements are not considered competent evidence because the 
record does not show that he has the experience, training or 
education to make medical conclusions, diagnoses or opinions.  
38 C.F.R. § 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In view of the above, the Board finds that the preponderance 
of the evidence is against the claims for service connection 
for residuals of a left leg injury and a low back disorder.  
Hence, the claims are denied.


ORDER

Service connection for residuals of a left leg injury is 
denied.

Service connection for a low back disorder is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

